Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				  Claim Election
Applicant’s election without traverse of Group I, which includes claims 1, and 3-9 in the reply filed on 11/09/2021 is acknowledged. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
It is noted that the current abstract is longer than 150 words in length.  Appropriate correction is required.
Claim Rejections - 35 USC §112 Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 	(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acceleration/deceleration control device.
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre- sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As mentioned herein above, the claim elements: “acceleration/deceleration control device” is a means plus function limitation that invokes 35 U.S.C. 112(f) paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. There is no description of a computer, or a processor that is programmed to sufficiently perform the claimed functions, which would be required to support the claimed specialized functions.
The claim element “acceleration/deceleration control device has a function of determining…; a function of transmitting…; and a function of determining the driving force control information….” is a limitation that invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  The acceleration/deceleration control device (23) is identified as a device that includes an arithmetic unit, storage devices, an I/O port, and an A/D converter.  However, the arithmetic unit is not a processor or a computer.  The arithmetic unit is not sufficiently performing the claimed functions.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the claimed elements: “acceleration/deceleration control device.”
The specification merely repeats the functionality found in the claim language (e.g, a function of determining a specific deceleration-causing vehicle that impacts travel of the host vehicle...; a function of transmitting vehicle-specifying information indicating the determined specific deceleration-causing vehicle to the data center…)  The specification simply repeats its functions without including a processor that is programmed to perform the functions. The specification does not indicate that the 
Claims 3-9 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation of “an acceleration/deceleration control device.” The specification simply repeats the language of “acceleration/deceleration control device” as recited in the claim. The specification simply fails to include adequate description showing what is meant by that language. There is no corresponding structure (or material or acts) disclosed in the specification in a way that one skilled in the art will understand what structure (or material or acts) could perform the cited function.
Claims 3-9 each recites another functions of the acceleration/deceleration control device.  However, the specification fails to include the corresponding structure 
  Examiner’s Comments Regarding the most relevant Prior Art
The Patent application publication No. US 2016/0137197 A1 (Hayakawa reference) is the most relevant prior art of record.  However, Hayakawa is not a proper prior art against the claimed invention.  Hayakawa discloses an acceleration suppression device for vehicle and acceleration method for the vehicle.  The vehicle acceleration suppression device consists of an acceleration operation amount detection unit that is configured to detect an acceleration operation amount of an acceleration operation member, an acceleration control unit configured to control acceleration to be generated for an own vehicle depending on the acceleration operation amount.  Hayakawa further teaches an acceleration suppression control unit that is configured to implement an acceleration suppression control based on the parking frame extracted by a parking frame extraction unit.  However, Hayakawa is completely silent regarding “an acceleration/deceleration control device that has a function of determining a specific deceleration-causing vehicle that impacts travel of the host vehicle, based on vehicle information corresponding to a plurality of the other vehicles having a deceleration cause, the vehicle information having been transmitted from a data center, and at least planned travel route information of the host vehicle, the plurality of the other vehicles having a deceleration cause hereinafter being referred to as deceleration-causing vehicles; a function of transmitting vehicle-specifying information indicating the determined specific deceleration-causing vehicle to the data center, and acquiring priority vehicle information pertaining to the specific deceleration-causing vehicle 
				Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667